537 U.S. 1010
AGUILAR-MORENOv.UNITED STATES;ALVAREZ-BLANCOv.UNITED STATES;DE LA CRUZ-HERNANDEZv.UNITED STATES;RODARTE-RODRIGUEZv.UNITED STATES;RAMOS-HIPOLITO, AKA RAMOSv.UNITED STATES; andHERRERA-TORRES, AKA LOPEZ AYALAv.UNITED STATES.
No. 02-6461.
Supreme Court of United States.
November 4, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied. Reported below: 45 Fed. Appx. 321 (second, fifth, and sixth judgments) and 322 (first, third, and fourth judgments).